Citation Nr: 1430565	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-34 847	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected disability.

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected disability.

5.  Whether new and material evidence has been received to reopen a claim seeking service connection for a left shoulder disorder.

6.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected disability.

7.  Whether new and material evidence has been received to reopen a claim seeking service connection for a right knee disorder.

8.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.

9.  Whether new and material evidence has been received to reopen a claim seeking service connection for a left knee disorder.

10.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

12.  Entitlement to a disability rating in excess of 20 percent for a thoracolumbar spine disability. 

13.  Entitlement to a disability rating in excess of 10 percent for neurological impairment of the right lower extremity. 

14.  Entitlement to a disability rating in excess of 10 percent for neurological impairment of the left lower extremity. 

15.  Entitlement to a disability rating and/or assignment of special monthly compensation (SMC) for loss of use of the upper extremities.

16.  Entitlement to a disability rating and/or assignment of SMC for loss of use of the lower extremities.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from February 1961 to May 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in St. Petersburg, Florida, dated in April 2009, February 2010, January 2011, and March 2013.

In adjudicating this appeal the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are each addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed June 2003 rating decision, the RO denied service connection for a cervical spine disorder, bilateral knee disorders, and bilateral shoulder disorders; the evidence associated with the claims file subsequent to the June 2003 rating decision relates to an unestablished fact necessary to substantiate each claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating each claim. 

2.  Current disorders of the cervical spine, bilateral knees, and bilateral shoulders are not related to service or to any service-connected disability.

3.  The thoracolumbar spine disability has been manifested by forward flexion limited to 30 degrees or less; there has been no unfavorable ankylosis of the thoracolumbar spine, or of the entire spine, and there have been no incapacitating episodes of spinal disc disease.

4.  The right lower extremity neurological impairment has been manifested by mild incomplete paralysis of the sciatic nerve.

5.  The left lower extremity neurological impairment has been manifested by mild incomplete paralysis of the sciatic nerve.

6.  There are no service-connected disabilities of the upper extremities upon which to assign a disability rating or SMC for loss of use of the upper extremities.  

7.  The service-connected neurological disabilities of the lower extremities have not resulted in loss of use of either foot or of both feet such that no effective function remains other than that which would be equally well served by an amputation stump with prosthetic appliance, or such that there is complete paralysis of the external popliteal nerve and consequent footdrop.   



CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a cervical spine disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

2.  A cervical spine disorder was not incurred in service and is not proximately due to or a result of any service-connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for reopening the claim of entitlement to service connection for a right shoulder disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

4.  A right shoulder disorder was not incurred in service and is not proximately due to or a result of any service-connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for reopening the claim of entitlement to service connection for a left shoulder disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

6.  A left shoulder disorder was not incurred in service and is not proximately due to or a result of any service-connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

7.  The criteria for reopening the claim of entitlement to service connection for a right knee disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

8.  A right knee disorder was not incurred in service and is not proximately due to or a result of any service-connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

9.  The criteria for reopening the claim of entitlement to service connection for a left knee disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

10.  A left knee disorder was not incurred in service and is not proximately due to or a result of any service-connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

11.  The criteria for a disability rating of 40 percent for the thoracolumbar spine disability are met; the criteria for a rating higher than 40 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

12.  The criteria for a disability rating higher than 10 percent for neurological impairment of the right lower extremity have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2013).

13.  The criteria for a disability rating higher than 10 percent for neurological impairment of left lower extremity have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2013).

14.  The criteria for a disability rating and/or assignment of SMC based upon loss of use of the upper extremities are not met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2002); 38 C.F.R. § 3.350 (2013).

15.  The criteria for a disability rating and/or assignment of SMC based upon loss of use of the lower extremities are not met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2002); 38 C.F.R. § 3.350 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applications to Reopen Service Connection

In a June 2003 rating decision, the RO denied claims of entitlement to service connection for a neck or cervical spine disorder, bilateral knee disorders, and bilateral shoulder disorders.  At the time of that decision, the evidence of record was limited to service treatment records, which did not establish an injury or disease of the knees, shoulder, or cervical spine during service.  Since the June 2003 decision, the evidence received includes a private nexus opinion (July 2010, Paul J. Yokom) linking each of the claimed disorders to the service-connected lumbar spine disability.  As this evidence relates to an unestablished fact (nexus) necessary to substantiate each claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating each claim, the Board finds that new and material evidence has been received and reopening of each claim is warranted.  38 C.F.R. § 3.156(a).

Service Connection Musculoskeletal Disorders

The Veteran is seeking service connection for disabilities of the bilateral shoulders, bilateral knees, and cervical spine.  He has related the cervical spine disability alternatively to treatment for neck pain in service and also to his service-connected thoracolumbar spine disability.  Notwithstanding the opinion of his private chiropractor (addressed below), the Veteran has not asserted that any of the shoulder or knee conditions are related directly to service.  Rather, he has maintained that the claimed disorders are attributable to his service-connected thoracolumbar spine disability. 

The Veteran's private chiropractor, Dr. Paul J. Yokom, submitted a report dated July 2010 on which he opined that, at the time of an in-service lifting accident in which his low back was injured, the Veteran "also sustained [a] very substantial injury to his cervical spine and shoulders."  According to the chiropractor, the mechanics of this injury was such that "injurious forces were vectored through his upper extremities (arms and shoulders) thence to his spine (cervical, thoracic, and lumbar) disseminating injury to the shoulders, and entire spine (cervical, thoracic, and lumbar)."  The chiropractor found it "highly unlikely if not impossible" that the injury would only be confined to one area of the body.  Similar findings were also made in a March 2013 report from the same chiropractor.  

The Board attaches reduced probative weight to the opinion of Dr. Yokom because it is based on a fundamentally inaccurate account of the facts.  It is unclear what records were reviewed by the Dr. Yokom; however, it is what an examiner learns from the records for use in forming the expert opinion-and not just the reading of the records-that matters.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Here, the service treatment records and post-service treatment records simply do not support Dr. Yokom's assertions as to the pertinent events in service and after service.  

The service treatment records reveal that the Veteran initially injured his low back on June 14, 1965.  The corresponding treatment note describes that the Veteran moved a 350 pound box and hurt his back.  There was no report of any neck or shoulder symptoms, indeed, no diagnosis of any kind was rendered.  Two years later, on July 14, 1967, the Veteran apparently sustained another injury his back.  The examiner noted recurrence of lumbosacral strain.  Examination of the back was negative.  Again, there were no neck or shoulder symptoms noted.  

The only notation of neck symptoms during service comes more than four months after the July 1967 injury.  A November 18, 1967 clinical note indicates that the Veteran complained of a tender and stiff neck muscle since "yesterday."  Pain was aggravated by passive and active movement.  The impression was myositis (inflammation of the muscles).  

The service separation examination in April 1968 reveals a normal clinical examination of the neck and spine as well as the upper extremities.  The Veteran noted that he had strained his back and still had "low back" pains occasionally.  He denied "all other significant medical or surgical history."  The Veteran completed a report of medical history in conjunction with that examination, on which he specifically denied any history of a painful or trick shoulder, and generally denied any history of arthritis, rheumatism, or joint deformity.  

The Board notes that the explanation of Dr. Yokom is explicitly based on concurrent or simultaneous injuries of the lumbar spine, cervical spine, thoracic spine, and shoulders.  This is directly at odds with the clinical evidence, and with the Veteran's assertions at the time of the injury and at separation from service.  The Veteran reported no neck or shoulder symptoms in conjunction with the injury, and his neck and upper extremities were examined and found to be clinically normal at service separation.  For Dr. Yokom's opinion to account for these facts, there would have to be a substantially delayed manifestation of neck and shoulder symptoms.  If this is Dr. Yokom's assertion, he has not confirmed this, nor has he provided any description of the mechanism of such delayed manifestation of symptoms.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that, with respect to his description of concurrent injuries to the shoulders and cervical spine at the time of the in-service lumbar injury, Dr. Yokom's opinion is based on an inaccurate factual premise.  

Post service treatment records are also inconsistent with the described concurrent lumbar and cervical spine and shoulder injuries, and include records of a significant post-service injury never discussed by Dr. Yokom.   

A January 28, 1995 emergency room report indicates that the Veteran had fallen the previous p.m. and complained of back and shoulder pain.  Subsequent treatment reports indicate that the Veteran had fallen "off ladder" (August 21, 1995 and June 16, 1996 reports) or "from roof" (December 4, 1995 report), landing on his upper back and injuring the bilateral shoulders and neck (December 4, 1995 report).  A May 1995 report notes a one-year history of numbness and tingling in the right arm and shoulder to the right hand.  The report notes that the Veteran fell three months prior.  

A September 1995 report indicates that the Veteran fell nine months prior and "since fall" the left shoulder has been painful.  The right shoulder was noted to have been painful before the fall.  The amount of time was not stated; however, a February 1998 report notes right shoulder chronic tendonitis for 2 years.  

Thus, the record demonstrates onset of chronic neck and left shoulder symptoms directly corresponding with a significant injury in January 1995, with some right shoulder symptoms described as tendonitis predating the fall by up to 2 years.  This evidence is particularly significant in light of Dr. Yokom's assertion in a March 26, 2013 report that the in-service lumbar spine injury was "[t]he only injury that [the Veteran] has ever had involving the shoulders."  This assertion is manifestly inaccurate.  

Subsequent treatment records reflect treatment in June 2002 for progressive left shoulder loss of strength and motion over the prior 1-2 years with no precipitant injury and diagnosis of a questionable rotator cuff rupture.  A September 12, 2002 orthopedic consultation confirms a massive rotator cuff tear of the left shoulder with onset of weakness of the right shoulder.  An October 2002 MRI of right shoulder showed a complete tear as well.  In December 2002, the Veteran reported that, for the prior week, he had been noticing that his arms and hands were getting numb.  In February 2003, it was noted that the Veteran had his own home remodeling construction business, and in late summer 2002, he noted that, looking up to do ceiling work would cause severe electrical shocks shooting down his neck and into both arms, ending up in his fingertips.  

The Board finds that the documented history of a post-service injury to the neck and shoulders, requiring a visit to the emergency room in 1995, and corresponding to the Veteran's description of neck and shoulder diagnoses in the 1990s (see October 2012 examination), is a significant event that should have been addressed by Dr. Yokom if in fact he knew about it.  The fact that he did not address it or even acknowledge it undercuts the probative value of his opinion.  If Dr. Yokom did not know about this incident, this undercuts the Board's estimation of his factual knowledge.  If he did know about it, this undercuts the Board's estimation of his analysis of the facts available to him.  In either case, the probative weight of the opinion is substantially reduced.  

The Board also notes that the Veteran's account of the in-service back injury prior to filing the current claim did not include any shoulder or neck complaints.  A private examination conducted in January 1979, more than a decade after service separation reveals only a chronic back strain and residuals of a left foot injury.  Extremities were otherwise normal and spine impairment was limited to the lumbar area.  This too is significant evidence which contradicts the premise of Dr. Yokom's opinion as to concurrent back, neck, and shoulder injuries in 1965.

In addition, the Veteran filed service connection claims on several occasions prior to the current claim but did not mention cervical spine or shoulder issues.  The Veteran filed a service connection claim in December 1987 (prior to the January 1995 injury) but mentioned only the back and left foot.  There was no mention of neck or shoulder complaints.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it is reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as December 1987 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed himself entitled to benefits.  In such circumstances, it is reasonable to presume a complete reporting of symptoms.  Thus, the Veteran's inaction regarding a claim for shoulder or neck disabilities, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of the lack of neck and shoulder symptomatology at that time.  

As alluded to above, the Veteran was afforded a VA examination October 2012.  The diagnoses included rotator cuff damage (shoulders) and stenosis of the cervical spine.  By the Veteran's description to the examiner, these conditions were initially diagnosed in the 1990s.  The examiner opined that the Veteran's cervical stenosis was a "stand-alone" entity and was neither due to nor aggravated by military service and was not caused by or a result of the tender stiff neck muscles treated in service (November 18, 1967 clinical note).  The rationale was that disc degeneration and accompanying arthritis are common findings which are present in 40 percent of adults over age 35 and in almost all individuals over age 50.  

While Dr. Yokom's opinion did not address secondary service connection, the Veteran has asserted that, "I attribute both my shoulder and my neck issues to my lower back.  I believe I wore them out trying to save my back throughout my life" (see September 2009 correspondence).  Thus, notwithstanding the opinion of his chiropractor, the Veteran's actual assertion is of a secondary service connection theory of etiology.    

The VA examiner opined that the Veteran's rotator cuff tears were not aggravated by the Veteran's lumbar spine disability.  The rationale was essentially that rotator cuff tears are among the most common conditions affecting the shoulder, and that age and repetitive stress are the most significant factors involved in degeneration of the rotator cuff.  Regarding the theory of secondary causation due to an altered gait, as posited by Dr. Yokom, the examiner was unable to comment as Dr. Yokom provided no citation of medical literature to support the opinion. 

While the October 2012 VA examiner did not provide an opinion regarding secondary causation of the bilateral shoulder disorder by the lumbar spine disability, or secondary causation of the cervical spine disorder by the lumbar spine disability, the Board finds that such opinions are not necessary and that this does not render the examination report inadequate.  There is no medical opinion that purports to relate the shoulder or cervical spine disabilities to the lumbar spine disability.  Dr. Yokom's opinion did not support these etiologies, but was based on direct (concurrent) injury of the neck and shoulders in service.  While the Veteran is competent to describe his symptoms, his theory attributing his shoulder and neck issues to having worn them out over the years in an effort to save his back amounts to lay speculation which is unsupported by competent medical evidence.  A conclusory generalized lay statement suggesting a nexus between a current disability and service or a service-connected disability is not sufficient to trigger the duty to obtain a VA medical opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).

The Board acknowledges that when a medical professional asserts that he or she cannot comment on a matter for which an opinion has been requested, VA has a duty to determine whether such opinion or lack of opinion is based on sufficient facts or data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009); Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the reason for the lack of opinion is reasonably provided by the VA examiner and is consistent with the Board's findings regarding the opinion.  As the Board has described above, Dr. Yokom's opinion is not explained in any meaningful way and it contains an apparent logical flaw.  

While Dr. Yokom did not support a secondary service connection theory with regard to the cervical spine and shoulders, he did support such a theory with regard to the knees.  Dr. Yokom's opinion was that the Veteran has shifted weight to his right knee due to his low back.  He has had a very bad limp while ambulating for years.  His limping has become worse within the last 2 to 3 years.  According to Dr. Yokom, "it is far more likely than not, if not incontrovertible that the aforementioned is directly and causally related to [the Veteran's] service connected injury."  He also opined that the causation of the left knee is the same as the right.  

The Board notes that, simply from a logical perspective, without resort to speculation as to medical matters, the etiology provided by Dr. Yokom for the bilateral knee disorders is problematic.  He has provided no explanation as to how a back disability would cause the Veteran to place more weight on his right knee than normal.  Thus, to this extent, his opinion is unexplained.  Moreover, assuming the assertion to be accurate, that the Veteran placed more weight than normal on his right knee, he would logically place less weight on the left knee.  Yet Dr. Yokom asserts that the left knee disability has the same cause as the right.  

The Board does not doubt that the Veteran has gait abnormalities due to various service-connected and nonservice-connected disabilities; however, attributing the onset of distinct disability to a gait abnormality is an instance where an explanation of the medical principles involved is essential to establishing probative weight.  Unfortunately, Dr. Yokom has not provided such explanation and his theory as presented has an apparent logical flaw.  

The Veteran was afforded a VA examination in December 2010 at which time the diagnosis was mild degenerative arthritis, bilaterally.  The examiner opined that these disorders were less likely as not (less than 50/50 probability) caused by or a result of the Veteran's service-connected lumbar spine disability, but were more likely related to normal aging process and repetitive activity involving the knees in his profession as a handyman.  The examiner noted that the Veteran complained of knee problems in 2002 and continued to work until 2004 and then stopped working due to age eligibility.  The examiner also opined that the Veteran's obesity contributes to his knee conditions.

The Board acknowledges a May 16, 2001 treatment report, on which it was noted that the Veteran overpronates his right foot and this causes repeated left side bending of the lumbar spine.  The examiner attributed low back pain to repeated mechanical trauma due to his altered gait pattern.  The examiner also noted that the Veteran walked with an abnormal gait for 20 years in order to unload his left forefoot, and that this could have been the start of microtrauma in the lumbar region.  

In contrast to Dr. Yokom's opinion, this report contains a detailed description of the Veteran's gait abnormality and the causal mechanism for the onset of distinct and separate symptoms.  However, the May 2001 report describes precisely the opposite causal role as described by Dr. Yokom, i.e., a lower extremity disorder causing pain in the lumbar region.  While these findings do not directly contradict Dr. Yokom's account, they provide no support for it.  

Regarding the etiology of the knee disorders, the Board attaches greater probative weight to the December 2010 VA opinion than that of Dr. Yokom.  In contrast to Dr. Yokom's opinion, the December 2010 VA opinion contains no logical flaws.  Moreover, it is supported by a rationale that is consistent with the facts and with generally accepted medical principles.  

While the Veteran is competent to describe his knee symptoms and their point of onset, establishing the etiology of arthritis of the knees, as diagnosed in this case, is not matter capable of lay observation, but requires medical knowledge.  The Veteran's assertion that his knee arthritis is related to his back disability is not competent evidence.  

In sum, the Board finds that there was no injury or disease of the Veteran's cervical spine, shoulders, or knees during service and arthritis of the cervical spine, shoulders, or knees did not become manifest within one year of service separation.  This is clearly demonstrated by the normal examination at service separation, by the post service clinical evaluations discussed above, and by the Veteran's post-service actions in claiming service connection for other disabilities without mentioning the cervical spine, shoulders, or knees.  Moreover, for reasons discussed above, current cervical spine stenosis, right and left rotator cuff disorders, and degenerative arthritis of the right and left knee are not related to service and are not related to any service-connected disability.  Accordingly, the Board concludes that service connection for the claimed musculoskeletal disorders is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Evaluation of Thoracolumbar Spine Disability

Service connection was granted for a thoracolumbar spine disability in a March 2005 rating decision.  A 20 percent rating was assigned effective November 25, 2002.  The current appeal arose from a claim for increase received at the RO on February 19, 2009.  

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasms, and tenderness.  Diagnostic codes 5235-5243 are included.  

A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is available where forward flexion of the thoracolumbar spine is 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is available for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

A 20 percent rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a.

The report of a VA examination in March 2009 reveals flexion of the thoracolumbar spine measured from 0 to 70 degrees, extension from 0 to 10 degrees, left lateral flexion from 0 to 10 degrees, left lateral rotation from 0 to 20 degrees, right lateral flexion from 0 to 10 degrees, and right lateral rotation from 0 to 20 degrees.  The VA examiner made a specific finding that there was no ankylosis.  The examiner also found that there had been no incapacitating episodes of spinal disc disease.  

The Veteran's private chiropractor, Dr. Paul Yokom, in a July 2010 report, found that lumbar flexion was less than 20 degrees and extension was less than 5 degrees.  Dr. Yokom described a very marked restriction to motion of the lumbar spine and virtually total fixation of the lumbosacral spinal region.  

An August 2009 VA physical therapy consultation reveals trunk flexion to "approx" 30 degrees and extension to the neutral position only (0 degrees).  Side flexion was measured to 10 degrees each way.  

The Board finds that the August 2009 measurement of approximately 30 degrees satisfies the criteria for a 40 percent rating, which require "30 degrees or less."  Thus, there is one evaluation (March 2009) which clearly does not meet the criteria for a 40 percent rating, and two evaluations (August 2009 and July 2010) which meet the criteria for a 40 percent rating.  With resolution of all reasonable doubt in favor of the claim, the Board finds that the criteria for a 40 percent rating are met.  

The Board also finds that a staged rating is not appropriate.  In light of the temporal proximity of the March 2009 and August 2009 evaluations, there is no distinct period in which there was a worsening in symptoms.  Rather, the 40 percent rating should be applied to the entire period on appeal.  

The Board finds that a rating in excess of 40 percent is not warranted for any portion of the appeal period.  The March 2009 examination report reveals that there is no ankylosis of any description.  While Dr. Yokom found that the lumbar spine was virtually fixed, he made no finding or assertion as to unfavorable ankylosis as that term is defined for VA rating purposes.  Indeed, his finding that the Veteran could attain the neutral position of 0 degrees is probative evidence against the presence of unfavorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

The Board acknowledges that the Veteran's service-connected thoracolumbar spine disability causes constant pain which limits his ability to perform daily activities.  In a September 14, 2009 VA form 21-4138, the Veteran reported "I am not able to sustain any long term activity either standing or sitting without lower back pain."  

The Veteran reported to the March 2009 VA examiner that he also experiences weekly flares which can be severe and last for hours.  These flares stop him cold, and he is unable to do anything until the pain is relieved.  The Veteran reported that pain inhibits him from walking more than 150 feet, and that he is unable to work because of pain.  

Friends and acquaintances of the Veteran have submitted letters attesting to their observation of the Veteran's back symptoms.  It was noted that he is not able to do a lot of physical activity and walks slowly and with a forward slump.  

The presence of pain, as described by the Veteran, is certainly a component of disability; however, all compensable levels under the rating schedule for the spine are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of pain is not itself probative of entitlement to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

Here, despite the presence of pain, the Veteran was able to attain the neutral position of 0 degrees demonstrating that he does not meet the criteria for a 50 percent rating or any higher rating, which would require the presence of unfavorable ankylosis of the thoracolumbar spine or entire spine.  Balanced against the Veteran's report of pain and his account of its impact on function, the Board must also consider that the March 2009 VA examiner's observation that the Veteran's posture was normal, no muscle spasms were noted, and there was no muscle atrophy.  Similarly, the August 2009 physical therapy note indicates a normal gait.  

The March 2009 VA examiner estimated that the thoracolumbar spine disability would cause severe impairment in exercise and prevent sports; however, there was only moderate impairment in chores, shopping, recreation, traveling, and dressing.  There was mild impairment in feeding, bathing, and grooming.  There was no impairment in toileting.  These findings indicate that the Veteran's pain still permits significant activities of daily life.  In comparison to the description of unfavorable ankylosis set out in the rating criteria above, the Board finds that unfavorable ankylosis is not more nearly approximated than favorable ankylosis.  

The Board has also considered whether a higher rating may be avalaible under the "Formula for Rating Intervertebral disc syndrome Based on Incapacitating Episodes.  A 60 percent rating is available for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. However, as was noted in the discussion above, there is no evidence that the Veteran suffers from incapacitating episodes, so a higher rating under this alternative regulation is not for application in this case.

In sum, while the evidence demonstrates significant functional impairment due to pain, especially during flare ups, the evidence establishes that, despite these symptoms, the Veteran is capable of attaining the neutral position of 0 degrees, and that he does not approximate any degree of unfavorable ankylosis of the thoracolumbar spine or the entire spine.  For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 40 percent for low back disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


Evaluation of Lower Extremity Neurological Impairment

As noted above, service connection for a thoracolumbar spine disability was granted in a March 2005 rating decision; however, at that time, separate compensable ratings were not assigned for lower extremity radiculopathy.  In the April 2009 rating decision, the RO assigned separate 10 percent ratings for neuropathy of each lower extremity under Diagnostic Code 8520, effective March 9, 2009. 

Under Diagnostic Code 8520, an 80 percent rating is available for complete paralysis of the sciatic nerve such that the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost; a 60 percent rating is available for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy; a 40 percent rating is available for incomplete paralysis of the sciatic nerve that is moderately severe; a 20 percent rating is available for incomplete paralysis of the sciatic nerve that is moderate; a 10 percent rating is available for incomplete paralysis of the sciatic nerve that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

After a review of all of the evidence, the Board finds that the Veteran's symptoms of neurological impairment of the lower extremities are primarily sensory in nature, consisting of pain and perceived weakness, and result in no more than mild functional impairment.  There is not moderate incomplete paralysis of the sciatic nerve and a rating in excess of 10 percent is not warranted for either lower extremity.  

Regarding pain, the March 2009 VA examination report reveals that pain is primarily experienced in the left lower extremity and only occasionally radiates down the right leg.  However, there was no report of numbness or paresthesias in either lower extremity at that time.  

The Veteran reported experiencing weakness and unsteadiness in the lower extremities.  However, balanced against this report were the March 2009 VA examiner's assessment that muscle tone in the lower extremities was normal, and there was no evidence of muscle atrophy.  Moreover, strength in the lower extremities was assessed at 4 out of 5 in the hips, knees, and ankles, 5 out of 5 (normal) in the great toe.  There was no history of falls attributed to the disability.  

The Board acknowledges the assertion reported by Dr. Yokom in a March 2013 report that the Veteran's right knee gives way unpredictably and has caused him to fall.  However, Dr. Yokom has not attributed instances of falling to the service-connected sciatic nerve impairment, nor has the Veteran.  

The August 2009 physical therapy note indicates a normal gait and normal strength in the lower extremities.  

Thus, while there does appear to be some decrease in strength in addition to pain in the lower extremities, the decrease in strength assessed would appear to be mild at most. 

In sum, the evidence pertinent to the Veteran's neurological impairment of the lower extremities demonstrates symptoms that are primarily sensory in nature, with pain primarily in the left lower extremity, normal to minimally decreased strength, no muscle atrophy, and no decrease in muscle tone.  In essence, the evidence demonstrates no more than mild functional impairment attributable to sciatic nerve impairment.  The criteria for a 20 percent rating are not more nearly approximated than those for a 10 percent rating. 

To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Loss of Use

The Board acknowledges that the RO characterized these claims as entitlement to "service connection" for loss of use of both lower extremities and both upper extremities.  However, the characterization of service connection for "loss of use" would appear to be inappropriate as loss of use is not a distinct diagnosis or disability, but a symptom or result of a diagnosis or disability.  Indeed, the RO denied the claims on the sole basis that service treatment records did not show "loss of use" of the upper or lower extremities in service.  

The Veteran certainly does not contend that he lost the use of his extremities during service.  He contends that his service-connected disabilities and the disorders he has claimed to be service connected (shoulders, cervical spine, knees) have resulted in the loss of use of his upper and lower extremities.  As the Veteran has not identified any additional disorders of the upper and lower extremities other than those adjudicated above, the only reasonable construction of the Veteran's claim is as a claim for application of a disability rating based on loss of use of both feet (Diagnostic Code 5110) or special monthly compensation (SMC) based on loss of use of the upper and/or lower extremities (38 C.F.R. §3.350).  The Board has accordingly characterized the issues as such.  

Regarding the upper extremities, service connection is not in effect for any disability of the upper extremities.  The application of Diagnostic Code 5110 and the assignment of SMC under Diagnostic Code 3.350 require a service-connected disability.  The report of Dr. Yokom asserts only that the Veteran has lost 50 percent function in the upper extremities and attributes this to the bilateral shoulder disorders, which the Board has found unrelated to service and unrelated to any service-connected disability.  Accordingly, there is no factual dispute regarding the application of Diagnostic Code 5110 or the assignment of SMC for loss of use of the upper extremities.  As service connection is not in effect for any disability of the upper extremities, the claim lacks legal merit.  

Regarding the lower extremities, service connection is in effect for bilateral sciatic neuropathy of the lower extremities.  However, Dr. Yokom based his estimation of 75 percent loss of use of the lower extremities solely on the bilateral knee disorders, which the Board has found unrelated to service and unrelated to any service-connected disability.  The Board also notes that 75 percent loss of use and function does not address the actual criteria for application of Diagnostic Code 5110 or SMC. 

Pursuant to 38 C.F.R. § 3.350(a)(2), loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis; for example: 
(a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved; (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 

Under the rating schedule for musculoskeletal disabilities, a 100 percent rating is for application where service-connected disabilities result in the loss of use of both feet (Diagnostic Code 5110).  

In this case, Dr. Yokom's findings, to the extent they even apply to the Veteran's service-connected neurological disability, do not suggest that no effective function remains other than that which would be equally well served by an amputation stump with prosthetic appliance.  His findings also do not suggest complete paralysis of the external popliteal nerve and consequent footdrop.  The Board's analysis of the Veteran's neurological impairment of the lower extremities is pertinent to this finding.  The Veteran does not have impairment of either lower extremity to the extent contemplated as loss of use of either foot or both feet, and he has not described impairment to this extent.  

Accordingly, the Board concludes that the criteria for application of Diagnostic Code 5110 or assignment of SMC are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The thoracolumbar spine disability is manifested by signs and symptoms such as pain, weakness, and lack of endurance.  These signs and symptoms and their resulting impairment are fully contemplated by the rating schedule.  The diagnostic codes provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakness, fatigue, pain, incoordination, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture, which is manifested by painful motion and weakness.  In short, there is nothing exceptional or unusual about the Veteran's thoracolumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Veteran's lower extremity neurological impairment is characterized by complaints of pain and normal-to-mildly-decreased strength.  The criteria for neurologic impairment of the peripheral nerves specifically provide for ratings based on the presence of incomplete paralysis, including pain, numbness, paresthesias, diminished strength, and diminished reflexes.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO has obtained pertinent medical records including the Veteran's service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the service-connected thoracolumbar spine disability and associated neurological abnormalities of the lower extremities, as well as medical opinions regarding the service connection claims.  The adequacy of, and probative weight attached to, these opinions is addressed above.  The Veteran has made no specific allegations as to the inadequacy of any opinion obtained by VA.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board finds that no further development of these claims is necessary to reach a decision.  


ORDER

Reopening of the claim of entitlement to service connection for a cervical spine disorder is granted.

Service connection for a cervical spine disorder is denied.

Reopening of the claim of entitlement to service connection for a right shoulder disorder is granted.

Service connection for a right shoulder disorder is denied.

Reopening of the claim of entitlement to service connection for a left shoulder disorder is granted.

Service connection for a left shoulder disorder is denied.

Reopening of the claim of entitlement to service connection for a right knee disorder is granted.

Service connection for a right knee disorder is denied.

Reopening of the claim of entitlement to service connection for a left knee disorder is granted.

Service connection for a left knee disorder is denied.

A disability rating for a lumbar spine disorder of 40 percent, but not higher, is granted. 

A disability rating for neurological impairment of right lower extremity in excess of 10 percent is denied. 

A disability rating for neurological impairment of left lower extremity in excess of 10 percent is denied. 

The assignment of a disability rating or SMC for loss of use of the upper extremities is denied.

The assignment of a disability rating or SMC for loss of use of the lower extremities is denied.


REMAND

The Veteran has not been afforded a VA examination and medical opinion regarding his claim of entitlement to service connection for an acquired psychiatric disability.  The Board finds that there is medical evidence of record suggesting a relationship between the current diagnosis of pain disorder and the Veteran's service-connected lumbar spine disability and associated neurological disorders of the lower extremities.  However, this opinion is non-specific as to service-connected disabilities and addresses the Veteran's general medical condition, which includes numerous and significant nonservice-connected disabilities.  Accordingly, the Board finds that a VA examination and opinion is necessary to resolve the appeal.

The RO's determination regarding entitlement to service connection for an acquired psychiatric disability will have an impact on the determination as to TDIU entitlement, and those issues are inextricably intertwined.  Moreover, the Board has granted an increased disability rating for the Veteran's lumbosacral spine disability, and that decision also impacts the determination of TDIU entitlement.    

Accordingly, the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The relevant documents in the claims file should be made available to the VA examiner.

After determining the appropriate diagnosis, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed disorder is (1) causally or etiologically related to the Veteran's active service, (2) causally or etiologically related to a service-connected disability (3) or permanently worsened beyond the natural progress of the disease/disorder by a service-connected disability.  

The examiner is specifically asked to address the diagnosis of pain disorder by the private psychologist Wende, J. Anderson.  If the examiner determines that the diagnosis of pain disorder is supported, please provide an opinion as to whether such diagnosis can be supported on the basis of the Veteran's service-connected thoracolumbar spine disability and associated lower extremity neurological impairment without consideration of other nonservice-connected disorders.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


